288 S.C. 136 (1986)
341 S.E.2d 631
The STATE, Respondent
v.
David HARKNESS, Appellant.
22503
Supreme Court of South Carolina.
Submitted November 18, 1985.
Decided March 17, 1986.
*137 Asst. Appellate Defender Tara D. Shurling, of S.C. Office of Appellate Defense, Columbia, for appellant.
Atty. Gen. T. Travis Medlock, Asst. Atty. Gen. Harold M. Coombs, Jr., Staff Atty. Norman Mark Rapoport, Columbia, and Sol. George M. Ducworth, Anderson, for respondent.
Submitted Nov. 18, 1985.
Decided March 17, 1986.
Per Curiam:
Appellant was convicted of robbery and petit larceny and sentenced to ten years and thirty days consecutively. We affirm the conviction and sentence for robbery but reverse the larceny conviction and vacate the sentence.
The testimony at trial showed that appellant and another man approached the prosecuting witness in a parking lot, grabbed and shoved her, jerked off both her necklaces, and knocked her down. Although it is apparent that appellant committed both robbery and the lesser-included offense of larceny, punishment for both offenses arising out of the same incident is double jeopardy. State v. Lawson, 279 S.C. 266, 305 S.E. (2d) 249 (1983).
Accordingly, the conviction for petit larceny is reversed and the sentence vacated, and the conviction and sentence for robbery are affirmed. State v. Plemmons, 286 S.C. 78, 332 S.E. (2d) 765 (1985); State v. Scipio, 283 S.C. 124, 322 S.E. (2d) 15 (1984).